tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jun tep 2a‘t uniform issue list legend taxpayer a roth_ira b account c dear state e amount financial advisor e financial_institution d this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ taxpayer a represents that he received a distribution equal to amount from roth_ira b which was maintained by financial_institution d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by the following facts and representations have been submitted under penalty of perjury in support of the ruling requested d a of the code was due to financial_institution error and incorrect advice from taxpayer a’s financial advisor financial advisor e taxpayer a maintained roth_ira b with financial_institution d taxpayer a wanted to invest the assets of roth_ira b in a limited_liability_company he formed under the laws of state e because financial_institution d did not permit self- directed investments taxpayer a contacted another ira custodian to set up a self-directed roth_ira account taxpayer a’s financial advisor e misinterpreted the forms supplied by the prospective self-directed roth_ira custodian and believed that the rollover could be made to and held indefinitely in account c a non-roth ira account maintained by financial_institution d on date the funds in roth_ira b equal to amount were transferred to account c rather than a self-directed roth_ira account financial_institution d also misunderstood the process and used code g rollovers on the form 1099-r in reporting the transfer of amount from roth_ira b to account c both of which were maintained by financial_institution d taxpayer a represents that amount has not been used for any other purpose taxpayer a submitted a letter from financial advisor e stating that he was responsible for the failure to satisfy the 60-day rollover requirement with respect to the distribution of amount based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover period under sec_408 of the code with respect to the distribution of amount from roth_ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or i the entire amount received including money or any other_property is ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution sec_408a of the code provides that the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the information and documentation submitted by taxpayer a are consistent with his assertion that the failure to accomplish a rollover of amount from roth_ira b into another roth_ira within the 60-day period prescribed by d a of the code was due to financial_institution error on the part of financial_institution d and incorrect advice from taxpayer a’s financial advisor therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from roth_ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a roth_ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address ail correspondence to sincerely yours cette a withew carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
